COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EJ MADISON, LLC., A TEXAS                     §              No. 08-17-00229-CV
 LIMITED LIABILITY COMPANY,
                                               §                 Appeal from the
                      Appellant,
                                               §                205th District Court
 v.
                                               §            of El Paso County, Texas
 PRO-TECH DIESEL, INC.,
                                               §              (TC# 2015-DCV2479)
                      Appellee.
                                            §
                                          ORDER

       The Court received and filed the supplemental clerk’s record as requested in its order

issued February 8, 2018. The appeal is therefore reinstated, and the Appellant’s brief is now due

April 20, 2018.

       IT IS SO ORDERED this 21st day of March, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.